        Case 2:19-cv-07852 Document 1 Filed 03/05/19 Page 1 of 5 PageID: 1



James A. Saville, Jr.
Justin M. Heilig
HILL RIVKINS LLP
102 South Broadway
South Amboy, NJ 08879-1708
Tel: (732) 838-0300
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 KAMBLY SA,
                                                             Case No. 2:19-cv-7852
                         Plaintiff,

     - against -

 M/V MSC INDIA, IMO No. 9231248, her
 engines, boilers, tackle, apparel, etc., in rem,

     - and -                                              VERIFIED COMPLAINT

 KAWASAKI KISEN KAISHA LTD. and
 K-LINE AMERICA, INC., in personam,

                         Defendants.


        Plaintiff Kambly SA (“Kambly”), by and through its attorneys Hill Rivkins LLP, as and

for its Verified Complaint against the above-named defendants, alleges upon information and

belief as follows:

1.       This action arises from loss or damage to a shipment of 6,082 packages of chocolates

and confectionary products (the “Cargo”) transported by ocean carriage from the Netherlands to

Port Elizabeth, New Jersey in or about June 2016.

2.      This action is comprised of admiralty and maritime claims within the meaning of Rule

9(h) of the Federal Rules of Civil Procedure and this Honorable Court has jurisdiction pursuant

to 28 U.S.C. §§ 1331 and 1333.



                                                    1
         Case 2:19-cv-07852 Document 1 Filed 03/05/19 Page 2 of 5 PageID: 2



3.       At all times relevant hereto, plaintiff Kambly was and now is a Swiss corporation or

similar business entity, with an office and place of business at Verwaltung, Mühlestrasse,

Trubschachen CH 3555, Switzerland.

4.       At all times relevant hereto, defendant M/V MSC INDIA, formerly known as M/V E.R.

INDIA (the “Vessel”), was and now is a Portuguese-flagged containership, IMO No. 9231248,

employed in the common carriage of merchandise by water for hire and now is, or will be during

the pendency of this action, within this District and the jurisdiction of this Honorable Court.

5.       At all times relevant hereto, defendant Kawasaki Kisen Kaisha Ltd. was and now is a

foreign corporation or similar business entity, with an office and place of business at 25th Floor,

Kasumigaseki Common Gate West Tower 2-1, Kasumigaseki 3-chome, Chiyoda-ku, Tokyo,

Japan.

6.       At all times relevant hereto, defendant K-Line America, Inc., was and now is a Michigan

corporation or similar business entity, with an office and place of business at 4860 Cox Road,

Suite 300, Glen Allen, VA 23060.

7.       At all times relevant hereto, defendant K-Line America, Inc. was and now is a wholly

owned subsidiary of, as well as the North American general agent for, defendant Kawasaki Kisen

Kaisha Ltd. (referred to collectively as “‘K’ Line”), both of which were and now are engaged in

business as common carriers of merchandise by water for hire, doing regular and systematic

business at the Port of New York and New Jersey, and owned, operated, managed, chartered

and/or controlled the above-named Vessel which was within the jurisdiction of this Court during

its discharge of the Cargo at issue.

8.       In or about June 2016, the Cargo was tendered to “K” Line and loaded on board the

Vessel at Rotterdam, Netherlands in good order and condition and suitable in every respect for



                                                 2
       Case 2:19-cv-07852 Document 1 Filed 03/05/19 Page 3 of 5 PageID: 3



the intended transportation, which “K” Line and the Vessel (together “Defendants”) received,

accepted, and agreed to transport by ocean carriage to Port Elizabeth, NJ for certain

consideration and payment of freight charges.

9.     Thereafter, it was discovered that the Cargo had been opened during transport, subjected

to contamination by unknown causes, physically damaged and/or shorted, causing the consignee

to reject the Cargo and plaintiff Kambly to suffer monetary damages.

10.    By reason of the premises, Defendants failed to deliver the Cargo to destination in the

same good order and condition as it was received; were negligent and careless in their handling

of the Cargo; breached their statutory, common law, and/or contractual duties and obligations as

carriers and bailees of the Cargo; and were otherwise at fault.

11.    Plaintiff Kambly was the shipper and/or owner of the Cargo and brings this action on its

own behalf and, as agent and trustee, on behalf of and for the interest of all parties who may be

or become interested in the Cargo, as their respective interests may ultimately appear.

12.    Kambly has performed all of the duties, obligations, and conditions precedent to be

performed on its part with respect to the Cargo and is entitled to maintain this action.

13.    By reason of the premises, plaintiff Kambly has sustained damages as nearly as same can

now be estimated, no part of which has been paid although duly demanded, in the amount of

$338,902.67.

       WHEREFORE, plaintiff Kambly prays:

       (i)     that process in due form of law be issued against Defendants according to the

               practice of this Honorable Court;




                                                   3
      Case 2:19-cv-07852 Document 1 Filed 03/05/19 Page 4 of 5 PageID: 4



      (ii)    that, if Defendants cannot be found within this District, all of their assets and

              properties within this District be restrained and attached I the amount of

              $338,902.67, together with costs, interest, and reasonable attorneys’ fees;

      (iii)   that judgment be entered in favor of plaintiff Kambly against Defendants, jointly

              and severally, in the amount of $338,902.67, together with costs, interest, and

              reasonable attorneys’ fees;

      (iv)    that process in due form of law be issued against the Vessel, her engines, boilers,

              tackle, apparel, etc. according to the practice of this Honorable Court for

              admiralty and maritime claims, and that all persons having or claiming any

              interest therein be cited to appear and answer the foregoing under oath, and that

              judgment be entered in favor of plaintiff Kambly for its damages as aforesaid,

              with costs, interest, and reasonable attorneys’ fees, and that the Vessel be

              condemned and sold to satisfy such judgment; and

      (v)     for such other and further relief as this Honorable Court may deem just and

              proper.



Dated: March 5, 2019
                                             HILL RIVKINS LLP, Attorneys for Plaintiff


                                             By:    /s/ Justin   M. Heilig                        .

                                             James. A. Saville, Jr.
                                             Justin M. Heilig
                                             102 South Broadway
                                             South Amboy, NJ 08816
                                             Tel: (732) 838-0300
                                             Email: jsaville@hillrivkins.com
                                             Email: jheilig@hillrivkins.com


                                                4
Case 2:19-cv-07852 Document 1 Filed 03/05/19 Page 5 of 5 PageID: 5
